Citation Nr: 1636630	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for venous insufficiency of the left lower extremity, currently rated as 40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from April 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2008, the Veteran withdrew his request for a BVA hearing.  A May 2009 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In August 2012, the Board denied the Veteran's claim.  He appealed, and in August 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as it pertains to the left leg and remanded the matter for further consideration.  In March 2014, the Board remanded the matter for development.  

In October 2014 the Board again denied the Veteran's claim and he appealed that decision to the Court which, in a January 2016 Memorandum decision, vacated the October 2014 Board decision and remanded the case for further development.  

As noted by the Board in August 2012, March 2014, and October 2014, the issues of service connection for hypertension and gynecomastia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Historically, the August 2012 Board decision denied a rating in excess of 60 percent for right lower leg venous insufficiency and denied a rating in excess of 40 percent for left lower leg venous insufficiency.  In that decision it was noted that the Veteran's disabilities were rated under Diagnostic Code 7121 which addresses post-phlebitic syndrome regardless of etiology.  Under this code, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 U.S.C.A. § 4.104, Diagnostic Code 7121. 

The 2012 Board decision noted that on VA rating examination in January 2008 the Veteran reported that his disabilities had increased in severity and that he had surgery in May 2007 and June 2007.  In May 2008 he reported that his legs did not respond to the surgery and that he had massive board like edema with constant pain at rest.  In October 2008, he related that his legs did not have the range of motion that they formerly had and this caused severe problems with the bottom of his foot.  He related that his pain was constant.  On VA examination in April 2009 he reported recurrent ulcers to the right lower extremity but denied any problems with the left lower extremity after the surgery.   

On appeal of the 2012 Board decision to the Court it was stated in a Joint Motion for Remand (JMR) that the denial of a rating in excess of 60 percent for right lower leg venous insufficiency was not appealed but that as to the left lower leg venous insufficiency, subsequent to the April 2009 VA examination relied on by the Board, there was evidence indicating the Veteran's condition had worsened, citing to the April 2009 VA rating examination and VA treatment records in 2010, including September 2010.  Thus, it was error for the Board to adjudicate the claim without having obtained an up-to-date VA rating examination.  Thus, 2012 Board decision was to be vacated as to the rating for the left lower leg and on remand to the Board any additional VA treatment records were to be obtained and another examination was to be conducted.  That examination was to:

... address any complaints of pain and any loss of range of motion so that the rating evaluation accurately portrays Appellant's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995) (holding that 38 C.F.R. § 4.40 requires VA to consider the disability effect of painful motion when assigning disability ratings for joint conditions). 

Pursuant to the JMR, in August 2013 the Court vacated the 2012 Board decision for action consistent with the JMR.  

In March 2014 the Board remanded the case to obtained VA treatment records and for a "VA examination in order to determine the current severity of his left lower leg venous insufficiency."  

Then, after obtaining additional VA treatment records and affording the Veteran an examination in May 2014, an October 2014 Board decision denied the claim for a rating in excess of 40 percent for left lower leg venous insufficiency, finding that the disability was manifested by stasis pigmentation and edema and intermittent ulceration.  

The Veteran appealed the October 2014 Board decision to the Court which, in January 2016, entered a Memorandum decision vacating that Board decision and remanding the case to the Board.  It was noted that the Veteran averred that the May 2014 VA examination was inadequate because it failed to comply with the August 2013 JMR's instructions to obtain a medical opinion addressing functional loss due to pain and that it was error for the Board to find that despite this the May 2014 VA examiner's opinion was adequate.  

The Court found that "the Board clearly erred when it determined that VA had satisfied its duty to assist, as the Board failed to ensure compliance" with the August 2013 JMR.  

The Court's January 2016 Memorandum decision stated that: 

The August 2013 JMPR instructed VA to conduct a new C&P examination to determine whether the appellant's condition had worsened since his last C&P examination. [] Specifically, the August 2013 JMPR stated that "VA should obtain a new medical examination specifically addressing the current manifestations of [the a]ppellant's left lower leg condition" and that "[t]he examiner should address any complaints of pain and any loss of range of motion so that the rating evaluation accurately portrays [the a]ppellant's functional loss due to pain." [] (citing 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995)).  

The Court noted that the March 2014 Board remand had only stated that the Veteran was to be provided another rating examination "to determine the current severity of his left lower leg venous insufficiency" and this was done in May 2014.  However, the March 2014 remand had not included "any language [instructing an] examiner to 'address any complaints of pain and any loss of range of motion so that the rating evaluation accurately portrays [the a]ppellant's functional loss due to pain'."  

Moreover, the Court observed that the opinion by the May 2014 VA examiner did not address the appellant's complaints of pain or any loss of range of motion other than noting the appellant's reports of pain in the description of his medical history.  Thus, the the Court found that the March 2014 Board remand and the May 2014 VA examination did not substantially comply with the August 2013 JMR, citing to Hood, 23 Vet. App. at 299; D'Aries, 22 Vet. App. at 104; Dyment, 13 Vet. App. at 146-47; and Stegall, 11 Vet. App. at 271.  

In further explanation, the Court's Memorandum decision observed that: 

Although it appears that § 4.40 and § 4.45, which pertain to disability ratings of the musculoskeletal system, are not directly applicable to the appellant's service-connected venous insufficiency of the left lower extremity, which is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015), the Court cannot hold that the Board's error was harmless. 

Three reasons were given by the Court.  First, because of the provision in the August 2013 JMR to obtain a medical examination discussing the appellant's functional loss in order to obtain a more complete disability picture so as to properly evaluate the disability at issue.  Second, because of the inadequacies in May 2014 VA rating examination, the Board did not have a complete and accurate disability picture to rate the appellant.  Thirdly, because of the possibility of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  

In light of the foregoing, the Court instructed that:

On remand, the Board must afford the appellant with a new medical opinion addressing any complaints of pain and any loss of range of motion so that the rating evaluation accurately portrays the appellant's disability, including any functional loss due to pain.  

Accordingly, pursuant to the Court January 2016 decision, further development of this case is required for compliance with the Court's instructions.  While the Court only instructed that a compliant VA rating examination be scheduled, in light of the references in the Court's decision to the need for a complete disability picture for rating purposes, any additional VA treatment, or relevant private clinical records, should also be obtained.  Moreover, in light of the Court's comments of potential extraschedular consideration under 38 C.F.R. § 3.321(b), the case should be referred to the VA's Director of Compensation and Pension for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relative to the Veteran's venous insufficiency of the legs and associate them with the claim file.  If necessary, contact the Veteran to inquire the places and dates of all such treatment.  

2.  Contact the Veteran and inquire whether he has had any postservice private medical treatment relative to venous insufficiency of his legs the records of which are not already on file.  

If he responds in the positive, request that he provide as much detailed information as to the dates, places, and sources of such treatment as well as the complete address of the custodian of such records.  Also, request that he execute and return any needed releases or authorization forms for obtaining such records.  If such records exist, at least two attempts should be made to obtain such records and if they cannot be obtained the Veteran should be informed of the reason(s) and informed that he may make his own attempts to obtain them and submit them in support of his claim.  

3.  Provide the Veteran with a VA rating examination which is compliant with the August 2013 JMR and the January 2016 Memorandum decision of the Court.  

The Veteran's electronic records should be made available to the examiner prior to or at the examination. 

Specifically, the examination should cover not only the factors listed in the criteria for the evaluation of venous insufficiency at 38 C.F.R. § 4.104, Diagnostic Code 7121, but all other factors relative to functional loss to obtain a more complete disability picture so as to properly evaluate the disability.  

In this regard, the examiner must, pursuant to the August 2013 JMR and the Court's Memorandum decision, address any complaints of pain and any loss of range of motion in relation to the Veteran's functional loss, if any.  

The examiner should, if possible, record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups and if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Generally see Correia v. McDonald, No. 13-3238, slip op. at 9 and 14 (U.S. Vet. App. July 5, 2016) (panel decision).  

Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

4.  Thereafter, the Veteran should be asked to furnish employment records or correspondence with potential employers verifying that he has experienced marked interference with employment.  Such evidence may include records pertaining to lost time or sick leave used or inability to accomplish all tasks in his employment due to his left lower leg venous insufficiency as well as any and all other service-connected disabilities.  The Veteran should also be requested to submit any records not already on file of frequent hospitalizations attributable to his service-connected disorders.  

Then the matter should be referred to the Undersecretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation for pursuant to 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities).  

5.  Thereafter, the RO should readjudicate this claim.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

